Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-14-2005

USA v. Naovasaisri
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2540




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Naovasaisri" (2005). 2005 Decisions. Paper 409.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/409


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                     No. 04-2540


          UNITED STATES OF AMERICA


                          v.

           NANTAWAT NAOVASAISRI,

                                     Appellant.




    On Appeal from the United States District Court
             for the District of New Jersey
               (Crim. No. 01-CR-701-2)
      District Judge: Honorable Joseph E. Irenas




      Submitted Under Third Circuit LAR 34.1(a)
                 September 30, 2005

Before: RENDELL, FUENTES, and WEIS, Circuit Judges.

               (Filed: October 14, 2005)




             OPINION OF THE COURT
FUENTES, Circuit Judge.

       Nantawat “Jack” Naovasaisri appeals from his conviction and sentencing on sex-

trafficking and attempted murder charges. In particular, he challenges his conviction for

attempted murder of a federal agent and soliciting murder-for-hire on two related

grounds: first, he argues that the District Court erred in granting the Government’s motion

in limine to preclude him from asserting a defense of duress to the attempted murder

charges; and second, he argues that the District Court erred in refusing to administer a

jury instruction on the defense of duress after he testified at trial that his cellmate

assaulted him and threatened him with death and/or physical violence. Naovasaisri also

challenges his sentence under United States v. Booker, 125 S. Ct. 738 (2005). For the

reasons stated below, we will affirm his conviction, but remand for resentencing in light

of Booker.

                                        I. Background

       As we write solely for the parties, our recitation of the facts will be limited to those

necessary to our determination. On October 23, 2001, a team of FBI agents, headed by

Special Agent Joseph Gilson, arrested Naovasaisri and his girlfriend in San Diego,

California, in connection with an investigation of an international Thai sex-trafficking

organization.1 Following Naovasaisri’s arrest, Special Agent Gilson interviewed and took


       1
        The organization recruited and smuggled impoverished Thai women into the
United States to serve as prostitutes at brothels, massage parlors, and tanning salons,
including some in Atlantic City, New Jersey.

                                               2
a statement from him. On October 30, 2001, a federal grand jury sitting in Newark, New

Jersey returned a one-count Indictment charging Naovasaisri with conspiracy to transport

Thai aliens within the United States in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), and

conspiracy to transport Thai aliens in interstate and foreign commerce for prostitution in

violation of 18 U.S.C. § 2421. Naovasaisri was eventually arraigned in New Jersey on

December 28, 2001; Special Agent Gilson was present at the proceeding. Naovasaisri

was then detained in the Federal Detention Center in Philadelphia (“FDC-Philadelphia”).

       On January 6, 2002, Ronald Johnson, an FDC-Philadelphia detainee in a separate

case, sent a letter to the U.S. Attorney’s Office for the District of New Jersey stating that

his cellmate, Naovasaisri, told him, inter alia, that he wanted Johnson to find him a

hitman to kill the FBI agent assigned to his case. According to Johnson, Naovasaisri

described the FBI agent’s physical appearance and referred to him as “Joe.” Johnson met

with FBI and INS agents on January 25, 2002, and described to them Naovasaisri’s plot to

hire someone to kill the FBI agent whose description matched that of Special Agent

Gilson. Johnson told them that Naovasaisri said that if Special Agent Gilson were killed,

the case against him would be dismissed and that he would pay for the murder once the

money seized in the underlying case was returned to him. Johnson gave the agents a

letter written by Naovasaisri stating that he needed Special Agent Gilson killed

immediately and discussing how he intended to pay for the murder.

       On February 1, 2002, the FBI instructed Johnson that, if Naovasaisri approached



                                              3
him again to hire someone to kill Special Agent Gilson, he should say that his “Uncle

Mo” (in reality an undercover FBI agent) might be willing to do it. Later that week,

Naovasaisri gaive Johnson a letter for him to give to his Uncle Mo discussing how

Naovasaisri would pay for the murder and concluding, “If I not in jail I do [Special Agent

Gilson] my self but I in jail. I need you trus [sic] me.”

       On February 8, 2002, Naovasaisri spoke by telephone from FDC-Philadelphia to

an undercover FBI agent whom Johnson introduced as his Uncle Mo. Naovasaisri

discussed hiring Uncle Mo to kill Special Agent Gilson, whom he referred to as “Bald

Eagle,” and how he would pay for the proposed murder. During the following months,

Naovasaisri exchanged several letters with Uncle Mo through Johnson. Some were in

Thai—Johnson could not speak or write Thai but was instructed to tell Naovasaisri that

Uncle Mo had a friend who could read Thai—and others were in English. The focus of

the correspondence was how Naovasaisri could pay Uncle Mo for Special Agent Gilson’s

murder. Eventually, Naovasaisri offered his Infiniti automobile to Uncle Mo as a down

payment.

       On July 19, 2002, Johnson, at the FBI’s instructions, told Naovasaisri that Uncle

Mo was ready to murder Bald Eagle and wanted confirmation that the Infiniti would be

available to help him escape to Mexico after the murder. In a subsequent letter to Uncle

Mo, Naovasaisri wrote that he had told his sister to “give you my car I want you to do

Bald Eagle.” Naovasaisri gave Uncle Mo his sister’s home address and cellphone



                                              4
number, and said that Bald Eagle’s last name was “gilnson or gilson.” 2

       On August 1, 2002, Uncle Mo called Naovasaisri’s sister in California to discuss

picking up the Infiniti from her. Naovasaisri’s sister claimed that she was waiting for a

telephone call from Naovasaisri before she would turn over the car. Shortly thereafter,

the sting operation ended, and Naovasaisri was moved to another cell and informed that

he faced charges of attempted murder and soliciting murder-for-hire. It was at that point

that Naovasaisri began suggesting that the plot to kill Special Agent Gilson was

Johnson’s idea, and that Johnson had forced him to participate in it.

       On April 23, 2003, a federal grand jury returned a five-count Superseding

Indictment that charged Naovasaisri with the following crimes: transportation of aliens

within the United States, pursuant to 8 U.S.C. § 1324(a)(1)(A)(ii); transportation of aliens

in interstate commerce for prostitution, pursuant to 18 U.S.C. § 2421; conspiracy to

transport aliens, pursuant to 18 U.S.C. § 371; attempt to kill a United States officer,

pursuant to 18 U.S.C. § 1114; and use of mail to facilitate a murder, pursuant to 18 U.S.C.

§ 1958.

       Prior to trial, Naovasaisri gave notice that he intended to assert a duress defense to

Counts Four and Five, the attempted murder charges. According to Naovasaisri, Johnson




       2
         However, in the only letter to Naovasaisri’s sister on this issue, Naovasaisri wrote
that if anyone came for the car, she should “simply insist that you don’t know anything
about it and let them contact me.” As the Government points out, this letter may have
been written in August, after the sting operation concluded.

                                              5
forced him to write letters to, and engage in a telephone conversation with, Johnson’s

Uncle Mo, the undercover FBI Special Agent posing as a hitman. On December 1, 2003,

the Government filed a motion in limine to preclude Naovasaisri’s defense of duress.

After conducting an evidentiary hearing on December 4, 2003, at which Naovasaisri

declined to testify, the District Court granted the Government’s motion.

       Naovasaisri’s jury trial commenced on December 4, 2003. On December 17,

2003, the jury convicted Naovasaisri on all five counts contained in the Superseding

Indictment. On December 23, 2003, Naovasaisri moved for a new trial, pursuant to Rule

33 of the Federal Rules of Criminal Procedure, arguing that the District Court erred in

refusing to permit the defense of duress at trial. The District Court denied the motion on

January 21, 2004. On May 21, 2004, after imposing a sentencing enhancement for

obstruction of justice, the District Court sentenced Naovasaisri under mandatory

Sentencing Guidelines to 210 months’ imprisonment to be followed by three years of

supervised release. This appeal followed.

                                        II. Discussion

       Naovasaisri asserts three challenges to his conviction and sentence. First, he

claims that the District Court erred when it granted the Government’s motion in limine to

preclude him from asserting a defense of duress to the attempted murder charges.

Second, he claims that the District Court erred when it refused to administer a jury

instruction on the defense of duress after he testified at trial that his cellmate assaulted



                                               6
him and threatened him with death and/or physical violence. Finally, he claims that he is

entitled to resentencing under Booker. These arguments are addressed in turn.

       A.      The Duress Defense

       Naovasaisri argues that he was denied due process of law and a fair trial as

guaranteed by the Fifth and Sixth Amendments to the U.S. Constitution when the District

Court granted the Government’s motion in limine to preclude the defense of duress at

trial. The Government contends that, under federal law, duress is never a defense to

crimes that require the intent to commit murder and, in the alternative, that Naovasaisri

failed to make out a prima facie case of duress sufficient to entitle him to present the issue

to the jury.

       Whether the defense of duress is available, as a matter of law, to a charge of

attempted murder is a question of first impression in this circuit.3 However, we need not

reach the question here because we agree with the District Court that, even if duress was a

defense available to Naovasaisri, he was not entitled to present the defense to the jury




       3
         As the Government points out, every Circuit to decide whether duress or coercion
is a defense to crimes requiring the intent to commit murder has concluded that it is not.
See United States v. LaFleur, 971 F.2d 200, 206 (9th Cir. 1991) (holding that “consistent
with the common law rule, a defendant should not be excused from taking the life of an
innocent third person because of the threat of harm to himself”; “duress is not a valid
defense to § 1111(a) first degree murder”); United States v. Buchanan, 529 F.2d 1148,
1153 (7th Cir. 1975) (holding that “coercion is not a defense to murder” under 18 U.S.C.
§ 1114); R.I. Rec. Ctr., Inc. v. Aetna Cas. & Sur. Co., 177 F.2d 603, 605 (1st Cir. 1949)
(observing that it is “established” that “coercion or necessity will never excuse taking the
life of an innocent person”).

                                              7
because he failed to make out a prima facie case of duress.

       Where “an affirmative defense consists of several elements and testimony

supporting one element is insufficient to sustain it even if believed, the trial court and jury

need not be burdened with testimony supporting other elements of the defense.” United

States v. Bailey, 444 U.S. 394, 416 (1980). This rule applies where, as here, the issue is

raised in a pretrial motion. See United States v. Miller, 59 F.3d 417, 421 n.1 (3d Cir.

1995) (“A court may rule on a pretrial motion to preclude a defendant from presenting a

duress defense where the government contends that the evidence in support of that

position would be legally insufficient.”).

       To assert a defense of duress at trial, Naovasaisri was required to proffer evidence

showing: “(1) an immediate threat of death or serious bodily injury; (2) a well-grounded

fear that the threat will be carried out; and (3) no reasonable opportunity to escape the

threatened harm.” Miller, 59 at 422 (quoting United States v. One 107.9 Acre Parcel of

Land, 898 F.2d 396, 399 (3d Cir. 1990)). The Miller Court also recognized a fourth

element of duress: “that a defendant should not recklessly place h[im]self in a situation in

which [he] would be forced to engage in criminal conduct.” Id. (citing United States v.

Paolello, 951 F.2d 537, 541 (3d Cir. 1991)).

       In view of the evidence presented at the pre-trial hearing and during the trial, we

agree with the District Court’s conclusion that Naovasaisri failed to proffer evidence that

he had “no reasonable opportunity to escape the threatened harm.” Naovasaisri declined



                                               8
to testify at the pre-trial hearing and he proffered only an unsworn statement that Johnson

had threatened his life and that he was afraid Johnson would carry out the threat. The

Government, on the other hand, called a Bureau of Prisons official from FDC-

Philadelphia to testify about the opportunities Naovasaisri had to inform FDC-

Philadelphia staff of Johnson’s threats and seek protection from Johnson. At the

conclusion of the evidentiary hearing, the District Court first ruled that duress is not a

defense to murder or attempted murder. The District Court also ruled, in the alternative,

that Naovasaisri failed to establish a prima facie case of duress. Specifically, the District

Court found that Naovasaisri had not presented evidence showing that there was “no

reasonable opportunity to escape the threatened harm.” 4

       Despite the District Court’s ruling on the Government’s motion in limine,

Naovasaisri was permitted to testify at trial about Johnson’s alleged threats. However, on

cross-examination, Naovasaisri conceded that he had numerous opportunities to report the

threats and seek protection from Johnson. For example, Naovasaisri testified that his cell

was equipped with a “duress button” that, if pressed, would have immediately summoned

FDC-Philadelphia officials, and that a prison guard was stationed in his unit around the

clock. He also testified that he met with or saw numerous individuals during the eight-




       4
         According to the District Court, “there are numerous opportunities to make
known to prison officials you’re having a problem, that you feel threatened. And it’s also
clear that they will act and they will not take a risk; in other words, they won’t say, [‘]well
this is false, therefore go back to your cell.[’]”

                                              9
month period specified by the Superseding Indictment—he met with his attorney,

representatives of the Royal Thai Consulate, and FDC-Philadelphia counselors and

medical personnel. In addition, Naovasaisri wrote letters to his sister in Thai, which he

knew Johnson did not understand, and spoke to her on the telephone on an almost daily

basis. Furthermore, Naovasaisri conceded that if he had told FDC-Philadelphia officials

about Johnson’s threats, he and Johnson would have been separated immediately and

placed into different cell blocs. Nonetheless, Naovasaisri never complained to anyone

about Johnson’s threats until after he was charged with attempting to hire someone to kill

Special Agent Gilson. Nor did he present evidence that it would have been unreasonable

for him to report Johnson’s threats.5 For these reasons, we find that the District Court did

not err when it precluded Naovasaisri from presenting a defense of duress at trial because

he failed to establish a prima facie case of duress.6 See Miller, 59 F.3d at 422 (rejecting

       5
         Rather, he offered only speculation that he would have been harmed if he reported
Johnson’s threats. Cf. United States v. Riffe, 28 F.3d 565, 568 (6th Cir. 1994) (ruling that
a duress defense was available where defendant “had a well-founded fear that going to
prison officials might have placed him in more danger”). In Riffe, the defendant testified
that the basis for his belief that prison officials could not protect him if he refused to
smuggle marijuana into the prison for gang members was that he had been previously
stabbed in the chest while “in protective segregation after giving up a name to prison
officials,” and a friend was murdered “after a similar incident in another institution.” Id.
       6
        Naovasaisri also argues that the District Court erred because it “seemingly
adopted a per se ban on a duress defense in situations where the threatened individual is
an inmate with the potential for informing prison officials of the sitautiton.” (NB at 18
(citing Riffe, 28 F.3d 565.) On the contrary, the District Court did not adopt such a per se
ban; rather, it ruled, inter alia, that Naovasaisri had failed to proffer evidence that he
lacked “a reasonable opportunity to go to law enforcement, . . . make known [his] fear
and get protection.”

                                             10
duress defense where defendant failed to report threats despite having “ample opportunity

. . . to communicate her claims of duress to law enforcement officials”); see also Bailey,

444 U.S. at 410 (“[I]f there was a reasonable, legal alternative to violating the law ‘a

choice both to refuse to do the criminal act and also to avoid the threatened harm,’ the

defenses [of duress and necessity] will fail.”) (citation omitted).

       B.     The Jury Charge

       Naovasaisri next contends that the District Court’s refusal to instruct the jury on

the defense of duress denied him his fundamental constitutional rights to a fair trial and

due process of law. “As a general proposition a defendant is entitled to an instruction as

to any recognized defense for which there exists evidence sufficient for a reasonable jury

to find in his favor.” Mathews v. United States, 485 U.S. 58, 63 (1988). Putting aside the

question whether duress is a “recognized defense” to attempted murder, there was not

“evidence sufficient for a reasonable jury to find” in Naovasaisri’s favor on a defense of

duress, as discussed above. Accordingly, Naovasaisri was not entitled to a jury

instruction on the defense of duress.

       Naovasaisri also suggests that the jury instruction given by the District Court

served to confuse the jury with respect to the issues of duress and coercion. After

permitting Naovasaisri to testify about Johnson’s threats, the District Court instructed the

jury that, although duress was not a defense to the attempted murder charges, the jury

could “consider evidence of coercion or duress in deciding whether or not [Naovasaisri],



                                              11
in fact, acted with the intent to have Mr. Gilson murdered.”

       The District Court first provided counsel with a proposed charge on duress during

Naovasaisri’s testimony. The District Court also advised counsel that they would have

two chances to object to particular charges: during the charge conference and after the

charge was read to the jury. At the charge conference, Naovasaisri’s counsel stated that

he found “the charge to be fine in all respects, even including” the charge concerning

duress. Similarly, after the District Court read the charge to the jury, Naovasaisri’s

counsel indicated that he had “no objections” to the charge. Thus, because Naovasaisri

did not object to the charge at trial, he must demonstrate plain error, see Untied States v.

West Indies Transport, Inc., 127 F.3d 299, 311 (3d Cir. 1997), which he has failed to do.

       C.     Naovasaisri’s Sentence

       By letter dated May 23, 2005, Naovasaisri requests a remand for resentencing

under United States v. Booker, 125 S. Ct. 738 (2005). Naovasaisri also argues that,

because he committed his offense before the Supreme Court decided Booker, the ex post

facto principles inherent in the Due Process Clause of the Fifth Amendment prevent the

re-imposition of a sentence that includes an obstruction-of-justice enhancement. In a

reply letter dated July 25, 2005, the Government consents to Naovasaisri’s request for a

remand and resentencing under Booker but urges this Court to follow the Fifth, Seventh,

and Eleventh Circuits and reject Naovasaisri’s ex post facto argument. See United States

v. Jamison, 416 F.3d 538 (7th Cir. 2005); United States v. Scroggins, 411 F.3d 572 (5th



                                             12
Cir. 2005); United States v. Duncan, 400 F.3d 1297 (11th Cir. 2005).

       Having determined that issues with respect to Booker are best determined by the

District Court in the first instance, we vacate the sentence and remand for resentencing in

accordance with that opinion.

                                     III. Conclusion

       For the reasons discussed above, we affirm Naovasaisri’s conviction, but vacate

his sentence and remand for resentencing.




                                            13